Title: To Thomas Jefferson from David Humphreys, 30 April 1791
From: Humphreys, David
To: Jefferson, Thomas


Mafra, Portugal. 30 Apr. 1791. On 13th Samuel Harrison, at instance of Jacob Dohrman, sent messenger from Lisbon to inform Humphreys that Dominick Joyce, merchant of Philadelphia, had written his brother Edward Joyce on 25 Feb.: “A Minister is appointed to your Court; Colo. Humphreys is the person.” This and three others from Philadelphia received in extraordinary manner. An American brigantine, Peggy, Capt. Jacob De Hart, of Philadelphia was seen off the Tagus on 6th. Two or three days later the letters were found on beach at Cascaies, and on 12th they appeared at the Exchange, broken open.
He has received letter from Carmichael of 15 Apr. saying nothing material had yet taken place. A violent bilious and nervous disorder has kept him in bed last ten days, but he is recovering. He says: “‘I write now with a trembling hand, and am obliged to pause at every line. The Bile destroys my Spirits, and the Cholic, and the Emetics … shatter my Nerves. Great Changes have taken place here’”—Campomanes removed from Council and given sinecure—many other removals and promotions, about which he says: “‘were we tete à tete I might be able to develope the cause.’” He then proceeds: “‘You see that there are strong appearances of the war spreading in the North. I can never believe that G. Britain is really in earnest. All depends on Potemkin: the Empress has been firm hitherto, and I scarce think that money will buy him.—This Country is lulled into perfect Security; and the Disarmament is complete.—I have no official letters since those you brought me.’”
Bulkeley writes on 25th that British consul at Elsinore says general peace soon expected. Vague reports say Empress aims to go only to Constantinople to show England her prowess, and the Porte that it has been deceived. More certain that English fleet is vigorously preparing, and King’s bounty to seamen extended to 30 May.—“Here all is peace and quietness, without innovation. A few Pasquinades against Administration have … lately been pasted up in Lisbon. The only Trait in the Queen’s character which the Authors could find susceptible of being Caricatured was her great veneration for the Lady Abbess of the New Convent. I believe the Queen really merits the esteem of the Portuguese Nation.” Rains have been plentiful, promise of harvest good, and price of wheat fallen. He sends this under cover to George C. Fox in Falmouth, through Bulkeley.
